Citation Nr: 0910225	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-03 648	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.

3.  Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1942 
to January 1946.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

During the appeal, there was an indication that the appellant 
wished to have an accredited state organization represent her 
in the prosecution of the appeal.  In January 2009, the Board 
sent a letter to the appellant asking her to appoint a 
representative if she wished to do so.  The appellant was 
told that it would be assumed she wished to represent herself 
if there was no response within 30 days.  No response was 
received from the appellant within that timeframe.  Thus, the 
appellant is considered to be self-represented.

In November 2004, prior to the Veteran's death, a statement 
was submitted suggesting that compensation was being sought 
for claimed disabilities of the Veteran, specifically post-
traumatic stress disorder (PTSD) and hearing loss.  The 
statement could be interpreted as an informal service 
connection claim.  When a pending claim is not finally 
adjudicated at the time of the Veteran's death, an 
adjudication of the claim for accrued benefits purposes may 
be appropriate.  See 38 C.F.R. § 3.1000 (2008).  In June 
2007, the RO in Huntington, West Virginia adjudicated a claim 
of service connection for PTSD for accrued benefits purposes.  
However, it appears that the hearing loss claim has not yet 
been addressed.  As this issue has not been developed for 
appellate review, the claim of service connection for hearing 
loss for accrued benefits purposes is referred to the 
originating agency for appropriate action.

(The decision below addresses the appellant's cause of death 
and DEA claim.  The claim for burial benefits is addressed in 
the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  The Veteran died in February 2005; the immediate cause of 
death was Alzheimer's dementia.

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

3.  The disease process leading to the Veteran's death is not 
attributable to his active military service.

4.  The Veteran was not service connected for any disability 
during his lifetime and a service-related disability did not 
cause or contribute to his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.312, 4.125 (2008).

2.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 has not been established.  
38 U.S.C.A. § 3501 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.807, 21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the cause of death and DEA 
claims has been accomplished.  Through an April 2005 notice 
letter, the appellant was notified of the information and 
evidence needed to substantiate her claims.

During the pendency of the claim, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision 
regarding the general notice requirements for Dependency and 
Indemnity Compensation (DIC) claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Notice for DIC claims is to 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id. at 352-
53.  The Veteran was not service connected for any disability 
at the time of his death; thus, the April 2005 letter 
provided sufficient notice to the appellant regarding the DIC 
claims.

The Board also finds that the April 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the appellant was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the appellant to submit medical evidence, opinions, 
statements, and treatment records regarding the Veteran's 
disabilities.  Consequently, a remand of the DIC issues for 
further notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the two 
issues on appeal.  The Veteran's available service personnel 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Center 
(VAMC) in St. Louis, Missouri, and its associated outpatient 
clinics.  Non-Federal records from the Owensboro Medical 
Health System and the Western Kentucky Veterans Center were 
also obtained.

The Board notes that the RO was not able to obtain the 
Veteran's service treatment records except for a recreated 
hospital admission record.  The National Personnel Records 
Center indicated that the Veteran's records were likely 
destroyed by fire.  The appellant was informed about the fire 
in the April 2005 notice letter.  Further efforts to obtain 
any service treatment records would be futile.  Therefore, a 
remand of these issues in order to make further requests for 
service treatment records is not necessary.

Although a VA medical opinion was not provided in connection 
with the cause of death claim, one is not necessary to decide 
the claim.  A request for a medical opinion is warranted for 
DIC claims when there is a possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(1); 38 C.F.R. § 3.159(c); Wood v. Peake, 520 F.3d 
1345, 1347-48 (Fed. Cir. 2008).  As detailed in the analysis 
section, because no reasonable possibility exists that such 
assistance would aid the appellant in substantiating her 
claim, a remand for a request for a medical opinion is not 
required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); Wood, 520 F.3d at 1348.

II. Analysis

A. Cause of Death

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  A surviving spouse 
of a qualifying veteran who died as a result of a service-
connected disability is entitled to receive dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.312 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were debilitating effects and general impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his death certificate, the Veteran died on 
February [redacted], 2005, at his home.  The immediate cause of death 
was listed as Alzheimer's dementia.  No other underlying 
causes or significant conditions contributing to death were 
listed on the death certificate.

At the time of his death, the Veteran was not service 
connected for any disability.  Nevertheless, the appellant 
asserts that the Veteran's death was ultimately attributable 
to his military service.  Specifically, she alleges that the 
Veteran had PTSD in addition to the Alzheimer's dementia.

The Veteran's personnel records reflect no wounds received 
during military service.  Despite the notation, a re-created 
hospital admission record shows that the Veteran was treated 
for an injury to his fingers as a result of fragments from an 
artillery shell blast.

A review of the medical evidence reveals that the Veteran was 
treated primarily by Owensboro Medical Health System before 
his death.  Those records show that the Veteran was diagnosed 
with several conditions within the few months preceding his 
death.  They included:  end-stage Alzheimer's dementia, 
multiple decubitus ulcers, right lower lobe pneumonia, 
anemia, dehydration, malnutrition, and a history of prostate 
cancer.

With respect to Alzheimer's dementia, records dating back to 
1996 from Owensboro do not reflect that the Veteran had the 
disease at that time.  The first documentation of symptoms of 
Alzheimer's dementia was in December 2001 by B.D.K., M.D. at 
Owensboro.  A definitive diagnosis was first provided in 
February 2002, although Dr. B.D.K. stated that the Veteran 
had Alzheimer's dementia since at least November 2001.  The 
Veteran was thereafter treated for Alzheimer's dementia at 
Owensboro, the St. Louis VAMC, and the Western Kentucky 
Veterans Center until his death.  None of the medical 
professionals attributed the Veteran's Alzheimer's dementia 
to his military service or in any way suggested that the 
disease was related to service.  Additionally, none of the 
medical professionals attributed any of the Veteran's other 
noted symptoms and conditions that he was suffering from 
before his death to his military service.

In the Veteran's case, Alzheimer's dementia was the principal 
cause of death; i.e., the immediate cause of death.  See 
38 C.F.R. § 3.312(b).  It was the only disease process listed 
on the death certificate and there is no indication in the 
medical records that there was any other principal cause of 
death.  The death certificate was signed by Dr. B.D.K. who 
was the first physician to diagnose the Veteran with 
Alzheimer's dementia and who provided treatment for the 
disability for several years.  Alzheimer's dementia was not 
diagnosed until over 55 years after the Veteran's separation 
from active military service.  Dr. B.D.K. found that the 
disease had existed since at least November 2001, but made no 
suggestion that Alzheimer's dementia had its onset during 
military service or was otherwise related to service.  In 
fact, the appellant has not generally contended that the 
Veteran's Alzheimer's dementia was related to military 
service but that he had another mental disorder (namely PTSD) 
that was related to service.  Because the Veteran was not 
service connected for Alzheimer's dementia and the evidence 
does not show that the disability is attributable to his 
military service, service connection for the cause of the 
Veteran's death, at least pertaining to the principal cause 
of death, is not warranted.  

In regards to PTSD, establishing service connection for the 
disability specifically requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2008); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires 
the diagnosis to conform to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).

The appellant points to a September 2003 field visit by a VA 
field examiner after the Veteran was determined to be 
incompetent to manage his VA benefits.  At the visit, the 
field examiner noted that the Veteran kept screaming that he 
was drowning and appeared to be fighting water.  The field 
examiner found this interesting because the Veteran had seen 
duty in the Pacific during World War II.  The field examiner 
stated that the Veteran was suffering from service-connected 
PTSD.  The September 2003 field examination is the only 
evidence that refers to PTSD other than the appellant's own 
statements.

Here, the medical evidence does not contain a DSM-IV 
diagnosis of PTSD.  The Veteran was seen on many occasions at 
Owensboro and the other medical facilities before he died.  
The only mental disorder that was found was Alzheimer's 
dementia.  PTSD was never diagnosed during treatment or 
otherwise mentioned.  Additionally, the field examiner's 
statements do not constitute a diagnosis of PTSD in 
accordance with DSM-IV criteria.  For instance, there was no 
multiaxial assessment provided or a description of how the 
required criteria for a PTSD diagnosis were met.  

In any case, whether the Veteran had PTSD is not the salient 
question.  The issue is whether the Veteran's death was due 
to a service-connected disability.  The medical evidence 
shows that the Veteran died as a result of Alzheimer's 
dementia.  PTSD was not included on the death certificate.  
PTSD was also not included in the list of other conditions 
that the Veteran had prior to his death or otherwise referred 
to in his treatment records.  Consequently, even if the 
Veteran had PTSD, the medical evidence is devoid of any 
suggestion that such a disability caused or otherwise 
contributed to the Veteran's death.  Therefore, service 
connection is not warranted for the cause of the Veteran's 
death.

In addition, a remand for a VA medical opinion is not 
necessary because no reasonable possibility exists that such 
assistance would aid the appellant in substantiating her 
claim.  There is no indication that the Veteran's Alzheimer's 
dementia was related to military service.  Also, the Veteran 
was never diagnosed with PTSD in accordance with DSM-IV and 
PTSD was not the principal cause of death or otherwise 
suggested to be a contributory cause of death.  Thus, a VA 
medical opinion is not warranted.

The Board has considered the appellant's written contentions 
with regard to her cause of death claim.  While the Board 
does not doubt the sincerity of the appellant's belief that 
the Veteran's death was related to his time in service, as a 
lay person without the appropriate medical training or 
expertise, she is not competent to provide a probative 
opinion on a medical matter-such as the diagnosis or 
etiology of a disability or the disease process causing 
death.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for the cause of the Veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Dependents' Education Assistance

For the purposes of DEA under 38 U.S.C. Chapter 35, basic 
eligibility exists if, among other things, the veteran was 
discharged from service under conditions other than 
dishonorable and died as a result of service-connected 
disability or a permanent total service-connected disability 
was in existence at the date of the veteran's death.  
38 U.S.C.A. § 3501 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.807, 21.3021 (2009).

In short, the Veteran was not service connected for any 
disability during his lifetime and there has been no finding 
that a service-related disability caused or contributed to 
his death.  Consequently, the basic threshold eligibility 
requirements for DEA benefits have not been met.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Basic eligibility for Dependents' Education Assistance under 
38 U.S.C. Chapter 35 is denied.


REMAND

In February 2005, the appellant submitted an application for 
burial benefits.  In March 2005, the RO granted the appellant 
$600.00 for funeral costs and cemetery/plot costs.  The 
appellant filed a notice of disagreement with the decision in 
August 2005.  Potentially, the allowance does not constitute 
a full grant of the benefits sought.  A statement of the case 
(SOC) is required when a claimant protests an adverse 
determination.  38 C.F.R. § 19.26 (2008).  Therefore, the 
issuance of a SOC is required regarding the burial benefits 
matter and the Board must remand the issue for such an 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

Accordingly, this issue is REMANDED for the following action:

Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2008) 
regarding the issue of entitlement to 
increased burial benefits, unless the 
matter is resolved by granting the full 
benefit sought, or by the appellant's 
withdrawal of the notice of disagreement.  
If, and only if, the appellant files a 
timely substantive appeal should the 
issue be returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


